Citation Nr: 0101555	
Decision Date: 01/19/01    Archive Date: 01/24/01	

DOCKET NO.  95-01 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from May 1978 to December 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which granted the veteran an increased 
evaluation from noncompensable to 10 percent for service-
connected sinusitis.  This issue was last before the Board in 
April 1997, at which time the Board remanded it for 
additional development and for consideration of new schedular 
criteria.  That development and consideration is now 
complete, the representative has written that all appropriate 
actions were taken by the RO on remand, and the case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the veteran's appeal has been requested or 
obtained, the veteran and representative have been notified 
of the evidence necessary to support the appeal, and the duty 
to assist has been fulfilled.

2.  Sinusitis is consistently demonstrated as not resulting 
in more than moderate symptoms, without any clinically 
documented incapacitating episodes requiring bed rest and 
treatment by a physician, and without headaches, pain, 
purulent discharge or crusting.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§  4.1, 4.2, 4.3, 4.6, 4.7, 4.9, 4.10, 4.97, 
Diagnostic Code 6510 (1996-2000); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts:  In response to the veteran's January 1986 claim after 
service, the RO granted service connection for sinusitis in a 
March 1986 initial rating action.  This allowance was based 
on service medical records revealing complaints of occasional 
nasal congestion and drainage.  However, a February 1986 VA 
ear, nose and throat consultation noted a history of allergic 
rhinitis with occasional active symptoms of sinusitis, but 
there were no active symptoms on current examination and 
sinus X-rays were interpreted as being negative for 
sinusitis.  There was noted a mild hyperplasia of both 
frontal sinuses of a "congenital variant."  Based upon this 
evidence, the RO granted a noncompensable evaluation for 
sinusitis and the veteran appealed.  In June 1987, the Board 
denied a compensable evaluation for sinusitis because there 
was an absence of evidence of any current symptoms of 
sinusitis.  

VA X-ray studies from March 1988 were interpreted as showing 
no definite evidence for mucosal thickening or obstruction of 
the bony walls or haziness of the paranasal sinuses.  A March 
1988 VA ear, nose and throat consultation noted that the 
nasal septum was midline and the mucosa was wholly dry 
without purulence.  An August 1992 VA ear, nose and throat 
consultation noted the veteran's complaints of frequent 
intermittent episodes of nasal congestion, watery eyes, 
sneezing, and runny nose.  The veteran reported that he used 
medication for relief.  It was noted that this history was 
consistent with allergic rhinitis.  VA X-ray studies of 
August 1992 were interpreted as revealing no evidence of 
acute or chronic sinusitis.  In November 1992, the RO granted 
an increased evaluation for sinusitis to 10 percent 
essentially based upon the veteran's complaints in August 
1992.  The veteran appealed.  In April 1997, the Board 
remanded this case for additional development and for 
consideration of newly adopted schedular criteria.  

On remand, the RO in September 1997 offered to assist the 
veteran in obtaining any medical evidence he might identify 
in support of his pending claim.  A VA X-ray study of January 
1994 was interpreted as revealing that the veteran had a 
hypoplastic frontal sinus but the remaining paranasal sinuses 
were clear and there was no fluid or mucosal thickening.  No 
significant abnormality of the sinuses was the reported 
finding.  There are on file VA outpatient treatment records 
showing a diagnosis of allergic rhinitis which is controlled 
with medication. 

A VA ear, nose and throat examination of October 1997 
recorded the veteran's complaints of general allergy symptoms 
and the veteran's denial of a history of recurrent acute 
sinusitis.  He also denied any midface trauma during service.  
Examination noted septal deviation compressing the middle 
turbinate on the left and the sinuses were very dry.  The 
diagnosis was: nasoseptal deviation, and; chronic sinusitis 
versus allergies, and; "cannot make distinction for patient 
given symptoms."  VA X-ray studies of November 1997 were 
interpreted as showing no evidence of acute or chronic 
sinusitis and stable since 1994.  

The veteran was provided another VA ear, nose and throat 
examination in June 1998.  A questionnaire completed in 
connection with this examination noted some swelling, worse 
on the left side.  However, this questionnaire also noted no 
purulent discharge, no dyspnea at rest or on exertion, no 
pain or headaches and "rare" periods of incapacitation.  
Treatment was noted as consisting of nasal sprays.  Physical 
examination revealed a nasal obstruction of 30 to 40 percent 
on the left side only and no symptoms of tenderness, 
discharge or crusting.  The diagnosis was that allergic 
rhinitis was suspected.  A CT scan of the veteran's sinuses 
was performed by VA in conjunction with this examination and 
this diagnostic study was interpreted as revealing no 
evidence of mucosal thickening or polypoid lesions.  The 
frontal, ethmoid, sphenoid and maxillary sinuses were 
unremarkable.  There was no surrounding bony change or 
destruction.  The bony nasal septum was midline and the nasal 
turbinates were unremarkable, bilaterally.  The overall 
impression was a normal CT scan.  The examination report 
noted no evidence of sinusitis.  

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) is used for evaluating the degree of 
disabilities in claims for disability compensation.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating, otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of disability to make a more accurate 
evaluation, regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Prior to October 7, 1996, the criteria for evaluation of 
sinusitis at 38 C.F.R. § 4.97, Diagnostic Code 6510 provided 
a noncompensable evaluation for X-ray manifestations only and 
mild or occasional symptoms.  A 10 percent evaluation was 
warranted for moderate symptoms with discharge, crusting or 
scabbing and infrequent headaches.  A 30 percent evaluation 
required severe symptoms with frequently incapacitating 
recurrences, severe and frequent headaches, and a purulent 
discharge or crusting reflecting purulence.  A 50 percent 
evaluation was warranted if the condition was postoperative, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.

As of October 7, 1996, 38 C.F.R. § 4.97, Diagnostic Code 6510 
provided that sinusitis warranted a noncompensable evaluation 
if detected by X-ray only.  A 10 percent evaluation is 
warranted for 1 or 2 incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or; 3 to 6 nonincapacitating episodes 
per year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  A 30 percent evaluation is warranted for three or 
more incapacitating episodes per year requiring prolonged 
(lasting 4 to 6 weeks) antibiotic treatment, or; more than 
six nonincapacitating episodes per year characterized by 
headaches, pain and purulent discharge or crusting.

Additionally, since the October 1996 amendments, a 10 percent 
evaluation is warranted for allergic or vasomotor rhinitis 
without polyps, but with greater than 50 percent obstruction 
of the nasal passage on both sides, or complete obstruction 
on one side.  A 30 percent evaluation is warranted if polyps 
are demonstrated.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2000).

Finally, congenital defects are not diseases or injuries 
within the meaning of applicable legislation for VA 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(2000).

Analysis:  A clear preponderance of the evidence of record is 
against an evaluation in excess of 10 percent for sinusitis 
under either the old or new criteria for evaluation of that 
disability at all times during the pendency of this appeal.  
It is noteworthy in this case that multiple X-ray and 
diagnostic studies of the veteran's sinuses have never been 
interpreted as revealing any evidence of chronic sinusitis.  
In fact, no clinical evidence on file from any time after 
service has resulted in a confirmed diagnosis of chronic 
sinusitis.  Instead, the principal finding has been one of 
allergic rhinitis.  While signs and symptoms may overlap to a 
degree, the fact is that the veteran is not shown by any 
competent clinical evidence to have met or even closely 
approximated the criteria for a 30 percent evaluation for 
sinusitis under either the old or newer schedular criteria.  

Specifically, the veteran is not shown under the old criteria 
to have severe symptoms with frequently incapacitating 
recurrences with severe and frequent headaches, purulent 
discharge, or crusting reflecting purulence.  Under the new 
criteria, the veteran is not shown to have three or more 
incapacitating episodes per year (episodes requiring bed rest 
and treatment by a physician) requiring 4 to 6 weeks of 
antibiotic treatment or more than six nonincapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting.  The medication 
prescribed for the veteran' symptoms has been a steroid based 
spray; there is no evidence of treatment by antibiotics.  

Assuming, without conceding, that the veteran should have 
been service connected not for sinusitis, but instead for 
allergic rhinitis, he nonetheless fails to manifest the 
criteria necessary for even a 10 percent evaluation because 
he is not shown to have a greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  The most recent June 1998 VA examination noted a 
30 to 40 percent obstruction of the left nasal passage, but 
no obstruction for the right.  A 30 percent evaluation for 
allergic rhinitis would require polyps and no nasal polyps 
are demonstrated in any clinical evidence on file, including 
the most recent June 1998 CT scan which was, in essence, 
found to be normal.  A 20 percent evaluation is warranted for 
granulomatous rhinitis with granulomatous infection, but no 
such infection is documented in the clinical evidence on 
file.  See 38 C.F.R. § 4.97, Diagnostic Code 6524.  Post-
service clinical findings of mild hyperplasia of both frontal 
sinuses was recorded as a "congenital variant," and no 
midface trauma is documented in the service medical records 
and the veteran denied such trauma during a VA ear, nose and 
throat examination of October 1997.  Under the circumstances 
of this case, and upon review of clinical evidence on file 
and the schedular criteria for evaluation of diseases of the 
nose and throat, the Board can find no basis to grant an 
evaluation in excess of 10 percent for service-connected 
sinusitis.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
sinusitis is denied.


		
	GARY L. GICK
Member, Board of Veterans' Appeals

 

